Citation Nr: 1144718	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  06-29 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis with heel spur syndrome.  



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from September 2001 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was originally before the Board in June 2009 when it was remanded for additional evidentiary development.  The issue was again before the Board in January 2011 when it was remanded for additional evidentiary development.  


FINDING OF FACT

The service-connected bilateral plantar fasciitis with heel spur syndrome is manifested by severe flat feet with pronation.  


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent but no more for bilateral plantar fasciitis with heel spur syndrome have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for establishing entitlement to an increased rating .  The discussions in June 2008, November 2008, and February 2010 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to an increased rating for her service-connected foot disabilities.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notice required by VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's initial decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claims and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Thereafter, there was readjudication of the claims.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claims decided herein has been accomplished and that adjudication of the claims, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claims in the VCAA letters and he was provided with notice of the types of evidence necessary to establish an effective date for the disabilities on appeal in the November 2008 letter.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations conducted in connection with the claims adjudicated herein are more than adequate.  Physical examinations were conducted and the Veteran's history was recorded.  The claims file was reviewed.  Opinions as to the extent of symptomatology associated with the service-connected foot disabilities were provided.  The Board finds the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examinations or opinions concerning the issue decided by this decision has been met.  38 C.F.R. § 3.159(c) (4).

No additional pertinent evidence has been identified by the appellant as relevant to the issue adjudicated by this decision.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Analysis

In July 2004, the Veteran submitted a claim of entitlement to service connection for a bilateral foot disorder.  In March 2005, the RO granted service connection for bilateral plantar fasciitis with heel spur syndrome and assigned a 10 percent evaluation, effective from January 2005.  The Veteran has disagreed with the initial disability evaluation assigned.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007), Fenderson v. West, 12 Vet. App. 119 (1999).

The service-connected bilateral foot disability has been evaluated as 10 percent disabling by analogy under Diagnostic Code 5299-5276.  See 38 C.F.R. § 4.20.

Under Diagnostic Code 5276 for flatfoot, a noncompensable evaluation is for assignment for mild pes planus with symptoms relieved by a built-up shoe or arch support.  A 10 percent rating, regardless of whether the condition is unilateral or bilateral, indicates it is moderate with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet.  A 20 percent rating for unilateral pes planus or a 30 percent rating for bilateral pes planus requires a severe condition with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  A 30 percent rating for unilateral pes planus or a 50 percent rating for bilateral pes planus requires a pronounced condition manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276. 

In evaluating an acquired flat foot disability, it is to be remembered that depression of the longitudinal arch, or the degree of depression, is not the essential feature.  The attention should be given to anatomical changes, as compared to normal, in the relationship of the foot and leg, particularly to the inward rotation of the superior portion of the os calcis, medial deviation of the insertion of the Achilles tendon, and the medial tilting of the upper border of the astragalus.  This is an unfavorable mechanical relationship of the parts.  A plumb line dropped from the middle of the patella falls inside of the normal point.  The forepart of the foot is abducted, and the foot everted.  The plantar surface of the foot is painful and shows demonstrable tenderness, and manipulation of the foot produces spasm of the Achilles tendon, peroneal spasm due to adhesion about the peroneal sheaths, and other evidence of pain and limited motion.  The symptoms should be apparent without regard to exercise.  In severe cases there is gaping of bones on the inner border of the foot, and rigid valgus position with loss of the power of inversion and adduction. Exercise with undeveloped or unbalanced musculature, producing chronic irritation, can be an aggravating factor.  38 C.F.R. § 4.57. 

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6. 

On VA examination in August 2004, the Veteran reported left plantar fasciitis with heel pain and right foot pain secondary to the left foot condition.  It was noted the Veteran was able to ride her exercise bike for an hour and a half and she could work out on a stair climber and cross trainer for 30 minutes at a time.  She could only walk a mile due to ankle and heel pain.  She reported her left foot pain was worse than the right.  She stated she could only stand for 20 minutes at a time and could not run.  Physical examination revealed that the basic foot structure was normal.  There was no evidence of pes planus despite X-ray evidence suggesting this.  The Veteran was able to walk on her toes but was unable to walk on her left heel.  She favored both ankles when walking, left greater than right, resulting in an antalgic gait.  The Veteran was mildly tender over the left calcaneus at the origin of her plantar fascia.  Her Achilles tendon and posterior calcaneus were non-tender.  The mid plantar fascia and metatarsal heads were non-tender.  The diagnosis was bilateral plantar fasciitis with bilateral heel spur syndrome.  There was a full range of motion of both ankles.  There was mild tenderness over the calcaneal origin of the plantar fascia on the right also.  

An April 2005 clinical record reveals the Veteran reported she worked as a medical assistant and had to stand all day.  She was experiencing pain in the top of the left foot in addition to heel pain in the right foot.  

In January 2006, the Veteran wrote that her bilateral foot disorder was manifested by chronic persistent pain, discomfort, spasm and limitation of motion.  

A January 2006 VA clinical record indicates the Veteran complained of worsening pain in the feet causing an abnormal gait.  The pain score was reported as a 4.  

In March 2006, physical examination revealed pes planus.  The range of motion of the feet was within normal limits with minimal pain to palpation at the arch and heels bilaterally.  Sensation was intact.  The assessment was bilateral pes planus.  

In June 2006, the Veteran reported bilateral flat feet and heel spur pain.  She liked her new orthotics.  Physical examination revealed pes planus and a range of motion within normal limits.  Pain to palpation was present at the arch and minimally at the heels.  The pertinent assessments were bilateral pes planus, plantar fasciitis and anterior cavus foot.  

In November 2006, the Veteran reported bilateral flat feet and heel spur pain.  She liked her new orthotics.  Physical examination revealed pes planus and a range of motion within normal limits.  Pain to palpation was present at the arch and minimally at the heels.  The pertinent assessments were bilateral pes planus, plantar fasciitis, pseudoequinus and anterior cavus foot.  

In July 2007, it was noted the Veteran hurt her right great toe and tailbone after playing tennis.  

October 2007 there was a complaint of a verruca plantar on the right great toe.  The Veteran reported she had performed in a play without shoes.  

In August 2008, the Veteran sought treatment for a painful right heel.  She stated a couple of months prior she felt a pop along her arch that resulted in a large hemorrhage to the medial arch.  Physical examination revealed no gross deformities.  Pes cavus was reported.  The assessment was plantar fasciitis.  One month later, the Veteran again presented for a painful right heel.  She had recently purchased new running shoes.  

In January 2010, the Veteran informed a clinician that the pain in her feet had increased since her last visit.  Physical examination revealed no gross deformities.  

At the time of a May 2010 VA examination, the Veteran reported progressively worsening problems.  The left foot symptoms were pain while standing, while walking and while at rest and stiffness while standing, walking and at rest.  The pain was located in the heel and arch.  The stiffness was located mid-foot.  The right foot symptoms were reported to be the same.  The Veteran reported flares of foot joint disease one to three times per month.  The duration of the flares was one to two days.  The effect of the flares was decreased mobility.  The Veteran reported she was unable to stand for more than a few minutes and was able to walk 1/4 of a mile.  She used orthotic inserts.  Physical examination of the left foot revealed no evidence of painful motion, swelling, instability, or weakness.  There was evidence of tenderness and abnormal weight bearing.  There was unusual shoe wear pattern.  Physical examination of the right foot revealed no evidence of painful motion, swelling, instability, or weakness.  There was evidence of tenderness and abnormal weight bearing.  There was callosities and unusual shoe wear pattern.  X-rays of both feet were interpreted as revealing essentially normal feet.  The diagnoses from the examination were plantar fasciitis with heel spur syndrome.  The Veteran was not employed.  The examiner opined the disability had no effects on the Veteran's traveling, feeding, bathing, dressing, toileting, grooming or drive.  There would be moderate effects on recreation and chores.  There would be severe effects on exercise and the disability would prevent shopping and sports.  

On VA examination in February 2011, the Veteran reported painful feet.  The pain and discomfort were located in the medial longitudinal arch, in the medial band of the plantar fascia and in the medial process of the calcaneal tuberosity.  The pain was reportedly worse in the early morning and after exercise or long periods of standing or ambulation.  There was no history of foot related hospitalizations.  The Veteran denied swelling, heat, redness or weakness in the left foot.  Pain was reported while standing and walking.  Fatigability was reported while standing and walking and a lack of endurance was reported while standing and walking.  The location of the pain was in the arch and the tendon.  The Veteran denied swelling, heat, redness or stiffness in the right foot.  Pain was reported while standing and walking.  Fatigability was reported while standing and walking and a lack of endurance was reported while standing and walking.  The location of the pain was in the arch and the tendon.  The Veteran reported flares of foot joint disease weekly or more often.  The duration of the flares was less than one day.  It was noted that the flares were increasing in intensity and frequency causing a limitation in activity and increase in pain.  The Veteran was able to stand for 15 to 30 minutes and was able to walk more than 1/4 of a mile but less than one mile.  Physical examination of the left foot revealed no evidence of painful motion, swelling, instability, abnormal weight bearing or weakness.  There was evidence of tenderness and spasm.  Physical examination of the right foot revealed no evidence of painful motion, swelling, instability, or weakness or abnormal weight bearing.  There was evidence of tenderness.  It was determined that nonweight bearing was normal in the feet and weight bearing resulted in inward bowing.  There was no pain or spasm on manipulation.  There was forefoot malalignment which was not correctable by manipulation.  There was no mid-foot malalignment.  Marked pronation was present.  No arch was present on weight bearing or non-weight bearing.  Right heel valgus was noted.  The location of the weigh bearing line was over the great toe.  There was no muscle atrophy of the foot or other foot deformity.  X-rays of both feet were interpreted as being essentially normal.  The examiner opined that the foot disability would have significant effects on the Veteran's general occupation due to decreased mobility and pain.  The examiner opined the disability had no effects on the Veteran's traveling, feeding, bathing, dressing, toileting, grooming, or driving or performing chores.  There would be mild effects on shopping.  There would be severe effects on exercise, sports and recreation.  The Veteran was a full time student.  

The examiner determined that the range of motion of the subtalar joint was limited in inversion by 3 degrees and increased eversion of 15 degrees secondary to rear foot valgus (pes planus foot construct).  A gastrocnemius-soleus equinous was noted as demonstrated by a perpendicular relationship of the foot to the left when the knee was fully extended and flexed.  There was no loss of function or increase in pain on repetition of the foot flexion on the leg.  There was marked pes planus (severe) construct as demonstrated by a decrease in the longitudinal arch both at weigh bearing and non-weight bearing.  There was pain and tenderness of the medial plantar fascia and on the medial process of the calcaneal tuberosity.   

In an April 2011 addendum to the February 2011 VA examination report, the examiner noted he was tasked with determining the limitation in the range of motion of the Veteran's feet.  The examiner noted the Veteran's limitation of motion was her inability to exercise, ambulate and stand for periods of time because of progressively worsening pain in the feet due to the plantar fasciitis and flat feet.  Since the plantar fascial pain was in a region of the foot that involved the medial longitudinal column, there is no means of quantifying a range of motion loss at a specific joint.  The limitation in the Veteran's ability to exercise, ambulation and stand for long periods of time is due to or a result of her progressive pain due to her plantar fasciitis and flat feet.  The Veteran reported that she experienced a limitation of motion due to her service-connected disability.  The examiner opined that no range of motion could be determined for the diagnosis of the plantar fasciitis since it is a region of the foot and thus not a joint.  The examiner noted the Veteran demonstrated severe flat foot that functioned with pronations therefore it was at least as likely as not that the progressive flat feet and pronation were causing chronic plantar fasciitis.  The pain and discomfort involving the Veteran's plantar fascial band was at least as likely as not to be the cause of her limitation in exercise, ambulation and stance.  

The Board finds that the evidence of record supports a grant to 30 percent, but no more, for the service-connected foot disability under Diagnostic Code 5299-5276.  The evidence of record demonstrates that the service-connected foot disabilities are manifested by some of the characteristics of moderate, severe and pronounced flat foot.  With regard to the moderate symptomatology, physical examination has objectively demonstrated the Veteran experiences the weight-bearing line over or medial to the great toe.  With regard to severe flat foot symptomatology, physical examination has objectively demonstrated moderate pronation of the left foot and the presence of callosities on the right foot.  With regard to pronounced flat foot symptoms, it was objectively noted that the Veteran had what was termed marked pronation in the right foot.  Additionally, the Veteran has reported experiencing painful feet.  The Veteran is competent to report that she experiences pain in her feet.  What is not documented in the medical records, is any evidence that manipulation of the feet resulted in severe spasm of the tendo achillis.  Additionally, while tenderness has been reported, it does not rise to a level of extreme tenderness.  The Board notes that physical examination conducted in February 2011 revealed evidence of tenderness but this was not characterized as extreme.  There is no finding that the Veteran experienced marked inward displacement.  Additionally, there is no evidence of record indicating that the foot disabilities were not improved by orthotics.  References in the clinical records to the presence of orthotics do not indicate the devices did not work.  Based on the above, the Board finds the evidence of record demonstrates that the symptomatology associated with the service-connected foot disabilities more nearly approximates bilateral severe flat foot.  

The Board finds its determination is supported by the report of the VA examination which was conducted in February 2011, wherein the examiner characterized the flat feet as marked and included the word "severe" in parenthesis.  This, more nearly approximates the criteria for the 30 percent rating, but no more.

The Board has also considered whether the Veteran would be entitled to a higher evaluation under other diagnostic criteria related to the foot.  Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282 and 5283 are not for application in the instant case because there has been no competent findings that the service-connected foot disabilities are manifested by weak foot (Diagnostic Code 5277), claw foot/pes cavus (Diagnostic Code 5278), metatarsalgia, anterior/Morton's Disease (Diagnostic Code 4279), hallux valgus (Diagnostic Code 5280), hallux rigidus (Diagnostic Code 5281), hammer toe (Diagnostic Code 5282) or malunion or nonunion of tarsal or metatarsal bones (Diagnostic Code 5283).  While there is an annotation of the presence of cavus foot, this has not been linked to the service-connected foot disabilities.  To the extent that pes cavus is linked to the service-connected disabilities, the Board finds that a separate evaluation to be assigned for the pes cavus would constitute impermissible pyramiding for the same reason that a separate evaluation under Diagnostic Code 5284 may not be assigned.  Diagnostic Code 5284 provides criteria for rating other foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation, and a severe foot injury is assigned a 30 percent disability evaluation.  A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  There is no evidence of record indicating that Veteran experiences loss of use of the foot due to the service-connected disabilities.  

The Board finds that assigning a separate evaluation under Diagnostic Code 5284 would violate the rules against pyramiding.  The evaluation of the same disability or the same manifestations of the disability under different diagnoses is to be avoided.  38 C.F.R. § 4.14 .  To do so is to 'pyramid' the ratings.  In cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" permitting separate ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.   In this case, Diagnostic Code 5276 encompasses all the symptomatology attributable to the service-connected foot disabilities.  There is no symptomatology which is attributable to the service-connected disability which is not included under Diagnostic Code 5276.  The Board finds a separate evaluation under Diagnostic Code 5284 would have to utilize the same symptomatology and would therefore constitute impermissible pyramiding.  

The Board has considered whether the Veteran is entitled to a greater level of compensation for his service-connected disabilities on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the disabilities on appeal with the established criteria found in the rating schedule under the pertinent Diagnostic Codes shows that the rating criteria completely describes the Veteran's disability level and symptomatology (painful feet and objective deformity).

The Board further observes that, even if the available schedular evaluations for the disabilities are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has any hospitalization for her flat feet at any time during the appeal period.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  While the Veteran has alleged that she has missed work due to some of her problems, she has still able to maintain employment.  There is nothing in the record which suggests that her service-connected disabilities markedly impact her ability to perform her job.  The clinical records do not support a finding that the service-connected disabilities are productive of marked impact (or even significant impact) on the Veteran's occupation.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.  

In short, there is nothing in the record to indicate the service-connected disabilities cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a 30 percent evaluation, but no more, is granted for bilateral severe flat feet, subject to the laws and regulations governing monetary awards.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


